Per Curiam. This cause comes before this Court on a Joint Stipulation by the Attorney General and the Claimant based on the facts set forth in the departmental report and the holding of this Court in the consolidated cases of which the case of Don E. Beane, Jr. v. State of Illinois, No. 75-406 is representative. In the Beane case, Mr. Beane was a hearing officer for the Fair Employment Practices Commission and it was ruled in that case that, although the F.E.P.C. was short of funds appropriated for the purpose of payment of hearing officers and court reporters, the function performed by the hearing officers and court reporters was a function required by the Constitution of 1970 and by the statutes setting up the Fair Employment Practices Commission pursuant to the requirements of the Constitution. It was held that, therefore, the expenses incurred by F.E.P.C. for hearing officers and court reporters were expenses "expressly authorized by law.” Being expressly authorized by law, this expenditure fell within the exception to expenditures in excess of moneys appropriated pursuant to Ill.Rev.Stat., Ch. 127, §166, wherein it is stated: No officers, institution, department, board or commission shall contract any indebtedness on behalf of the State, nor assume to bind the State in an amount in excess of the money appropriated, unless expressly authorized by law. We find that the claim of Mr. George J. Lewis is identical with the claim of Mr. Beane and we, therefore, grant an award in the amount of Three Thousand Four Hundred Eighty-Two and 50/100 Dollars ($3,482.50).